                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                             UNITED STATES DISTRICT COURT                              April 25, 2019
                              SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

DENISSE VILLAFRANCA,                              §
                                                  §
       Plaintiff,                                 §
VS.                                               §   CIVIL ACTION NO. 1:18-CV-00178
                                                  §
JONATHAN M. ROLBIN, et al.,                       §
                                                  §
       Defendants.                                §

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Denisse Villafranca challenges the United States Department of State’s decision

to revoke her passport.     She alleges causes of action under 8 U.S.C. § 1503(a) and the

Administrative Procedure Act (APA), 5 U.S.C. § 702. Defendants Jonathan M. Rolbin, Michael

R. Pompeo, and the United States moved to dismiss Villafranca’s APA claim for lack of

jurisdiction and to dismiss Defendants Rolbin and the United States as improper parties under

Section 1503.

       On March 3, 2019, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 23) recommending that the Court dismiss Villafranca’s APA claim

without prejudice because Section 1503(a) offers her an adequate alternative remedy, thereby

precluding APA review. As dismissal of the APA claim would leave only Villafranca’s cause of

action under Section 1503(a), the Magistrate Judge also recommends that the Court dismiss

Defendants Rolbin and the United States as improper parties for such a claim.

       Villafranca timely objected to the Report and Recommendation, re-urging the argument

she made in response to the Motion to Dismiss—i.e., that Section 1503(a) does not provide an

adequate alternative remedy. (Pl’s Obj. to Report and Recommendation, Doc. 24)

       After reviewing the Report and Recommendation, the parties’ briefing, and the

applicable law, the Court adopts the Report and Recommendation, but dismisses the APA claim

with prejudice for the reasons indicated below.


1/3
       Villafranca argues that Section 1503(a)’s remedy is inadequate because that section

requires her to “prove that she is a U.S. citizen anew” rather than requiring the government to

disprove her citizenship. (Id. at 1) But as the Report and Recommendation correctly points out,

the Fifth Circuit has already held that Section 1503 provides an “adequate alternative remedy” to

APA review for cases where, as here, the State Department revokes a passport based on non-

nationality. See Hinojosa v. Horn, 896 F.3d 305, 312 (5th Cir. 2018). Villafranca acknowledges

that Hinojosa is binding precedent. In fact, Villafranca was one of the plaintiffs in Hinojosa,

relying on Sections 1503(b) and (c) because, at the time, she resided outside of the United

States. She then moved to the United States and filed the current action under Section 1503(a).

In her first lawsuit, she argued that Section 1503(b) and (c) did not provide an adequate remedy

at law. The District Court disagreed and dismissed the lawsuit, and the Fifth Circuit affirmed.

Although Villafranca now sues under Section 1503(a), she offers no argument demonstrating

that, while Section 1503(b) and (c) are adequate, Section 1503(a) is not. And the Court finds no

such distinction. As a result, the Court finds that Section 1503(a) provides Villafranca with an

adequate alternative remedy to judicial review, depriving this Court of jurisdiction to hear her

APA claim. See 5 U.S.C. § 704.

       As Villafranca can proceed solely under Section 1503(a), the Court dismisses Defendants

Rolbin and the United States as improper defendants for such a claim. See 8 U.S.C. § 1503(a)

(authorizing a lawsuit “against the head of [the] department or independent agency” that denied

the plaintiff’s alleged right or privilege). In this case, Defendant Michael R. Pompeo is the only

permissible defendant for Villafranca’s Section 1503(a) claim.

       The Magistrate Judge recommended dismissal without prejudice because, when the

Report and Recommendation issued, the plaintiffs in Hinojosa had a petition for certiorari

pending before the Supreme Court of the United States. If the Supreme Court were to reverse

the Fifth Circuit’s decision, a dismissal without prejudice would have allowed Villafranca to



2/3
reassert her APA claim. But the Supreme Court has since denied certiorari. See Hinojosa, 896

F.3d 305, cert. denied, 2019 WL 1231761 (2019). Thus, dismissal with prejudice is appropriate.

       Accordingly, it is:

       ORDERED that Defendants’ Partial Motion to Dismiss and to Dismiss Parties is

GRANTED;

       ORDERED that Plaintiff Denisse Villafranca’s claim under the Administrative

Procedure Act is DISMISSED WITH PREJUDICE; and

       ORDERED that Defendants Jonathan M. Rolbin and the United States are

DISMISSED from this case.

       SIGNED this 25th day of April, 2019.


                                               _________________________________
                                               Fernando Rodriguez, Jr.
                                               United States District Judge




3/3
